Dear Senator Sevario,
You have requested an opinion of this office regarding the allowable expenses for members of the Louisiana Regional Airport (Ascension-St. James Airport Authority).
In 1988 the members were allowed a per diem of Seventy-Five Dollars ($75.00) per day plus mileage, tolls, and meal expense.  In 1990 only the Seventy-Five Dollars ($75.00) per diem was allowed.
A specific statute covers what expenses are allowed the members of the Airport Authority.
LSA R.S. 2:341 Ascension-St. James Airport Authority; creation; domicile; membership; terms
(C.)  . . . Commissioners may receive per diem of seventy-five dollars for each meeting attended, not to exceed twenty-four meetings in one calendar year . . .
A reading of this statute shows that only a per diem of seventy-five dollars ($75.00) for each meeting attended is allowed.  As per diem is normally considered a lump sum payment and as no other language mentions mileage, tolls, and meal expenses the members are only entitled to seventy-five dollars ($75.00) per meeting.
If this amount causes a financial hardship on members the per diem amount could be raised or else the statute could be amended to include mileage, tolls, and meal expenses.
If this office may be of any further assistance please call on us.
Sincerely,
                                  WILLIAM J. GUSTE, JR. Attorney General
                                  BY: ROBERT L. COCO Staff Attorney